Citation Nr: 1208497	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant is represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from May 1960 to February 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the RO in Reno, Nevada.


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to the outcome of this appeal.

2.  The appellant has no service during a period of war.  


CONCLUSION OF LAW

The claim seeking eligibility for VA pension benefits lacks legal merit.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for nonservice-connected pension benefits; therefore, the VCAA is inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  

Analysis of Pension Entitlement

Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314. 

Pertinent to this appeal, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  Otherwise, it is the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive.

VA's determination of whether a claimant's service meets these threshold requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203 (2011); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

A claim by a claimant whose service does not meet threshold eligibility requirements lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Setting aside any questions regarding the character of the appellant's discharge for the period from October 1962 to February 1964, which is shown to have been under honorable conditions, the appellant does not contend, and the evidence does not show that he served in the Republic of Vietnam, or that any portion of his service from May 1960 to February 1964 was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  For claimants who did not serve in the Republic of Vietnam, the Vietnam era began on August 5, 1964, after the appellants left service.  

The appellant does not dispute the reported dates of service or any other pertinent fact.  Rather, as he noted in his notice of disagreement and VA Form 9, the purpose of his appeal is to pursue legislative change as he believes the current division between wartime and peacetime service is unfair.  The Board notes that its authority to grant relief on an equitable basis is extremely limited and does not extend to relaxing the eligibility requirements for nonservice-connected pension benefits.  The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As a matter of law, the appellant did not serve during a period of war, and his appeal for non-service-connected pension benefits must be denied because he does not meet the threshold statutory requirement for eligibility for that benefit.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Eligibility for nonservice-connected pension benefits is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


